Name: Commission Regulation (EEC) No 802/80 of 27 March 1980 on the classification of goods falling within subheading 04.03 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 No L 87/54 Official Journal of the European Communities 1 . 4. 80 COMMISSION REGULATION (EEC) No 802/80 of 27 March 1980 on the classification of goods falling within subheading 04.03 A of the Common Customs Tariff whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Article 3 thereof, Whereas provisions are necessary to ensure the uniform application of the Common Customs Tariff nomenclature in regard to certain products having the physical structure, the typical taste and qualitative chemical composition of butter but containing only from 75 to 80 % of milkfats ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Council Regulation (EEC) No 3000/79 (4), lists butter under heading No 04.03 ; Whereas the presence of an above-average quantity of water does not cause the products in question to cease to have the character of goods of heading No 04.03 of the Common Customs Tariff ; Whereas, within heading No 04.03, subheading 04.03 A must be chosen for the products in question ; Article 1 Products having the physical structure, the typical taste and the qualitative chemical composition of butter but containing only from 75 to 80 % of milk ­ fats , shall be classified in the Common Customs Tariff under subheading : 04.03 Butter : A. Of a fat content, by weight not exceeding 85 % . Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 14, 21 . 1 . 1969, p . 1 . (2 ) OJ No L 40, 11 . 2 . 1977, p. 1 . (J) OJ No L 172, 22. 7 . 1968, p . 1 . ( «) OJ No L 342, 31 . 12. 1979, p . 1 .